Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In a response filed 01 March 2021, Applicant amends claims 1 & 8-15; claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 19 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat 10165006 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for most of this examiner’s amendment was given in an interview with Mr. Christopher J. McKenna (Reg. No.: 53,302) on 05 March 2021.
The application has been amended as follows: 

1. (Currently Amended) A method comprising:
communicating, by a server, a simulated phishing email to one or more email accounts, the simulated phishing email comprising a link to a page embedding a copy of the simulated phishing email using a phishing email template, the phishing email template comprising one or more failure indicators, each of the one or more failure indicators assigned a flag and a description on identifying that type of failure indicator; 
page embedding the copy of the simulated phishing email responsive to an interaction with the link by a user of an email account of the one or more email accounts receiving the simulated phishing email;
causing to display with the copy of the simulated phishing email one or more flags from the phishing email template corresponding to the one or more failure indicators; and 
causing to display a flag of the one or more flags in the copy of the simulated phishing email, the copy of the simulated phishing emails configured to provide the description on how to identify that type of failure indicator corresponding to the flag.

8.	(Currently Amended) A system comprising:
a non-transitory memory;
one or more processors, coupled to the non-transitory memory and configured to:
communicate a simulated phishing email to one or more email accounts, the simulated phishing email comprising a link to a page embedding a copy of the simulated phishing email using a phishing email template, the phishing email template comprising one or more failure indicators, each of the one or more failure indicators assigned a flag and a description on identifying that type of failure indicator; 
wherein the one or more processors:
cause to display the page embedding the copy of the simulated phishing email responsive to an interaction with the link by a user of an email account of the one or more email accounts receiving the simulated phishing email;
cause to display with the copy of the simulated phishing email one or more flags from the phishing email template corresponding to the one or more failure indicators; and 


15.	(Currently Amended) A non-transitory computer readable medium storing program instructions for causing one or more processors to:
communicate a simulated phishing email to one or more email accounts, the simulated phishing email comprising a link to a page embedding a copy of the simulated phishing email using a phishing email template, the phishing email template comprising one or more failure indicators, each of the one or more failure indicators assigned a flag and a description on identifying that type of failure indicator; 
wherein the program instructions cause the one or more processors to:
cause to display the page embedding the copy of the simulated phishing email responsive to an interaction with the link by a user of an email account of the one or more email accounts receiving the simulated phishing email;
cause to display with the copy of the simulated phishing email one or more flags from the phishing email template corresponding to the one or more failure indicators; and 
cause to display a flag of the one or more flags in the copy of the simulated phishing email, the copy of the simulated phishing emails configured to provide the description on how to identify that type of failure indicator corresponding to the flag.
Response to Arguments
Applicant’s arguments, see Remarks, filed 01 March 2021, with respect to the claim objections, in combination with the amendments filed and agreed upon supra, have been fully considered and are persuasive.  The claim objections are withdrawn. 

supra, have been fully considered and are persuasive.  The claim rejections under 35 USC 101 are withdrawn. 

Applicant’s arguments, see Remarks, filed 01 March 2021, with respect to the claim rejections under 35 U.S.C. 112, in combination with the amendments filed and agreed upon supra, have been fully considered and are persuasive.  The claim rejections under 35 USC 112 are withdrawn. 

Applicant’s arguments, see Remarks, filed 01 March 2021, with respect to the claim rejections under 35 U.S.C. 103, in combination with the amendments filed and agreed upon supra, have been fully considered and are persuasive.  The claim rejections under 35 USC 103 are withdrawn. 

Applicant’s arguments, see Remarks, filed 01 March 2021, with respect to the claim rejections under non-statutory double patenting, in combination with the approved eTD, have been fully considered and are persuasive.  The claim rejections under non-statutory double patenting are withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The claims are directed to novel and non-obvious methods, systems, and non-transitory computer readable mediums for configuring email phishing templates to store failure indicators and their descriptions in the email phishing template.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435